DETAILED ACTION
	This is in response to communication received on 2/18/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/28/22.

Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 11, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7, 9, 14, and 20 all contain limitations which are followed by a narrower limitation. 
As for claim 7, the claim recites wherein said leaktight casing is a flexible or rigid casing, selected preferably from the group. It is unclear if the claims are limited to the broader limitation of a flexible or rigid casing or the preferably group listed later. Does the claim only encompass the preferable 
As for claim 9, the claim recites wherein said positive and/or negative electrodes comprise nano-objects, selected preferably from the group. It is unclear if the claims are limited to the broader limitation of nano-objects or the preferably group listed later. Does the claim only encompass the preferable embodiment or is the claim meant to cover both preferable embodiments and non-preferable embodiments?
As for claim 14, the claim recites wherein said at least one monomer is selected from the monomer(s) carrying a double bond and/or an aromatic ring and optionally a heteroatom such as an oxygen atom, a nitrogen atom, a sulfur atom or a fluorine atom, and is preferably selected from the group. . It is unclear if the claims are limited to the broader limitation of the monomer or the preferably group listed later. Does the claim only encompass the preferable embodiment or is the claim meant to cover both preferable embodiments and non-preferable embodiments?
As for claim 20, the claim recites liquid glycols (in particular ethyleneglycol and propyleneglycol), halogenated alkanes (in particular dichloromethane), dimethylformamide, ketones (in particular acetone and 2-butanone). It is unclear if the claims are limited to the broader limitation of liquid glycols… halogenated alkanes… ketones or the particular examples listed later. Does the claim only encompass the particular embodiment or is the claim meant to cover both particular embodiments and non-particular embodiments?
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10,  12, 13, 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. JP2007019469A hereinafter MATSUMURA (translation provided).
As for claim 1, MATSUMURA teaches “The present invention relates to an electrochemical capacitor and a method for manufacturing the same” (paragraph 1) i.e. Method for manufacturing an electrochemical capacitor in a leaktight casing.
Examiner notes that MATSUMURA is silent on the final capacitor leaking and shows that it is sealed in a casing and sealing rubber (Fig. 5) (see further paragraph 27), i.e. comprising  in a leaktight casing. 
Examiner notes that MATSUMURA shows in Fig. 2A a electrochemical capacitor with a cathode electrode and anode electrode, i.e. two electrodes, namely a positive electrode and a negative electrode (paragraph 3, see Fig. 5)
MATSUMURA also teaches a separator that separates said positive electrode and said negative electrode (paragraph 3, see Fig. 5).
MATSUMURA also teaches “the electrolytic solution” (paragraph 18), i.e. a liquid electrolyte. 
said method comprises the deposition of a conductive polymer by electropolymerization on at least one of said electrodes, said electropolymerization being carried out after the two electrodes and the separator have been positioned in said casing.
MATSUMURA further teaches “The electrochemical capacitor of the present invention does not form a conductive polymer layer in advance, but contains a monomer capable of forming a conductive polymer in an electrolytic solution” (paragraph 10, lines 1-3; see further paragraph 9), i.e. said electropolymerization being carried out after the two electrodes and the separator have been positioned in said casing.
As for claim 2, MATSUMURA further teaches “the electrolytic solution was used as an electrochemical capacitor containing a solvent, an electrolyte, and a monomer capable of forming a conductive polymer” (paragraph 9, lines 4-5).
As for claim 3, MATSUMURA further teaches “when a voltage is applied between the anode and the cathode of the electric double layer capacitor with the monomer capable of forming the conductive polymer contained in the electrolytic solution 16, electrons are extracted from the monomer as shown in FIG. Is started, the generated radical cation is electro-electron-substituted coupled with the monomer, and the polymerization proceeds by deprotonation, and a stable conductive polymer is formed on the surface of the activated carbon 15 of the anode, and (2H +). Can be generated” wherein said electropolymerization is carried out by applying a current or a voltage to said electrodes.
As for claim 4, MATSUMURA further teaches “when a voltage is applied between the anode and the cathode of the electric double layer capacitor with the monomer capable of forming the conductive polymer contained in the electrolytic solution 16, electrons are extracted from the monomer as shown in FIG. Is started, the generated radical cation is electro-electron-substituted coupled with the monomer, and the polymerization proceeds by deprotonation, and a stable conductive polymer is formed on the surface of the activated carbon 15 of the anode, and (2H +). Can be generated” (paragraph 26), and MATSUMURA further teaches “The electrochemical capacitor of the present invention does not form a conductive polymer layer in advance, but contains a monomer capable of forming a conductive polymer in an electrolytic solution” (paragraph 10, lines 1-3; see further paragraph 9) such that the capacitor is fully assembled when the electropolymerization takes place i.e. wherein said electrodes are left in position after the electropolymerization.
As for claim 5, MATSUMURA further teaches “when a voltage is applied between the anode and the cathode of the electric double layer capacitor with the monomer capable of forming the conductive polymer contained in the electrolytic solution 16, electrons are extracted from the monomer as shown in FIG. Is started, the generated radical cation is electro-electron-substituted coupled with the monomer, and the polymerization proceeds by deprotonation, and a stable conductive polymer is formed on the surface of the activated carbon 15 of the anode, and (2H +). Can be generated” (paragraph 26), and MATSUMURA further teaches “The electrochemical capacitor of the present invention does not form a conductive polymer layer in advance, but contains a monomer capable of forming a conductive polymer in an electrolytic solution” (paragraph 10, lines 1-3; see further paragraph 9) such that the capacitor is fully assembled when the electropolymerization takes place, i.e. wherein said liquid electrolyte is left in position after the electropolymerization.
As for claim 7, MATSUMURA teaches that its casing is made of aluminum (paragraph 40, Fig. 5). MATSUMURA is silent on the rigidity of the case. However it is the position of the Examiner that it is inherent that the case is rigid as it is made out of a metal, aluminum. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
As for claim 10, MATSUMURA teaches “the counter electrode to be an activated carbon electrode… and an activated carbon electrode with a smaller area than the counter electrode is used for the working electrode” (paragraph 33, lines 2-3), wherein activated carbon is another name for activated charcoal, i.e. wherein said positive and negative electrodes comprise a porous material with a high specific surface area, such as active charcoal.
As for claim 12, MATSUMURA further teaches “when a voltage is applied between the anode and the cathode of the electric double layer capacitor with the monomer capable of forming the conductive polymer contained in the electrolytic solution 16, electrons are extracted from the monomer as shown in FIG. Is started, the generated radical cation is electro-electron-substituted coupled with the monomer, and the polymerization proceeds by deprotonation, and a stable conductive polymer is formed on the surface of the activated carbon 15 of the anode, and (2H +). Can be generated” (paragraph 26), i.e. wherein said polymer film is an electrically conductive polymer.
As for claim 13, MATSUMURA teaches “Monomers capable of forming heteroatomic conductive polymers such as polypyrrole, polythiophene, and polyaniline” (paragraph 21, lines 4-5), i.e. wherein said polymer film is formed from one or several polymers or copolymers selected from the group comprising… polypyrroles… polyanilines, polythiophenes.
As for claim 14, MATSUMURA teaches “Monomers capable of forming heteroatomic conductive polymers such as polypyrrole, polythiophene, and polyaniline; pyrrole, thiophene, aniline, etc.” wherein said at least one monomer is selected from the monomer(s) carrying a double bond and/or an aromatic ring and optionally a heteroatom such as an oxygen atom, a nitrogen atom, a sulfur atom or a fluorine atom, and is preferably selected from the group comprising: pyrrole… aniline… thiophene.
As for claim 15, MATSUMURA teaches “As the cationic component of the electrolyte… 1-ethyl-3-methylimidazolium” (paragraph 14-16), i.e. wherein said electrolyte comprises at least one ionic liquid.
As for claim 16, MATSUMURA teaches “As the cationic component of the electrolyte… 1-ethyl-3-methylimidazolium” (paragraph 14-16), i.e. wherein said at least one ionic liquid comprises at least one cation selected from the group comprising: 1-ethyl-3-methyl imidazolium.
As for claim 17, MATSUMURA “On the other hand, in the present embodiment, as the anion component of the electrolyte, BF4-“ (paragraph 17, line 1), i.e. wherein said at least one ionic liquid comprises at least one anion selected from the group comprising… tetrafluoroborate (BF 4-).
As for claim 18, MATSUMURA teaches “As the cationic component of the electrolyte… 1-ethyl-3-methylimidazolium” (paragraph 14-16), and “On the other hand, in the present embodiment, as the anion component of the electrolyte, BF4-“ (paragraph 17, line 1), i.e.  wherein said at least one ionic liquid comprises at least one cation selected from the group comprising the derivatives of… imidazole… at least one anion selected from the group comprising… BF4- .
As for claim 19, MATSUMURA teaches “Further, as the solvent used in the present invention, an aprotic solvent can be used” (paragraph 19, line 1), i.e. in said liquid electrolyte comprises in addition at least one solvent.
As for claim 20, MATSUMURA teaches “Specific examples of the aprotic solvent include carbonates (propylene carbonate” (paragraph 19, line 2), i.e. wherein said at least one solvent is selected from the group comprising… propylene carbonate.
As for claim 21, MATSUMURA shoes in Fig. 5 (item numbers named in paragraph 40), wherein at least on of said positive or negative electrodes is wrapped in said separator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. JP2007019469A hereinafter MATSUMURA (translation provided) as applied to claim 1 above, and further in view of Amatucci et al. US PGPub 2014/0087214A2 hereinafter AMATUCCI.
As for claim 6, MATSUMURA does teach “The electrochemical capacitor of the present invention does not form a conductive polymer layer in advance, but contains a monomer capable of forming a conductive polymer in an electrolytic solution. During life, (2H +) is generated as shown in FIG. 3 in the process of forming the conductive polymer by this monomer. The presence of this (2H +) can prevent the electrolytic solution from becoming alkaline and suppress the deterioration of the sealing rubber” (paragraph 10), i.e. wherein the leaktight casing is sealed before carrying out the electropolymerization.
MATSUMURA is silent on whether the sealing is a hermetic seal.
AMATUCCI “The described invention provides a packaged electrochemical device comprising an electrochemical battery, further comprising at least one electrochemical cell stack and a barrier packaging material” (abstract, lines 1-4).
AMATUCCI further teaches “The term "hermetic seal", as used herein, refers to a closure of a surface with a material, for example a coating, which is impervious to outside interference or influence by substantially limiting the escape or entry of gases and liquids over time” (paragraph 80, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the sealing of said leaktight casing is carried out before carrying out the electropolymerization in the process of MATSUMARA be a hermetic sealing because AMATUCCI teaches that such seals are impervious outside influence.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. JP2007019469A hereinafter MATSUMURA (translation provided) as applied to claim 1 above, and further in view of Ruther et al. US PGPub 2019/0067738 hereinafter RUTHER.
As for claim 8, MATSUMURA is silent on wherein said electropolymerization comprises a current and voltage cycling, and/or is carried out in pulsed mode, and/or is carried out in galvanostatic mode.
RUTHER teaches “There is described a process for forming a conformal film of conducting polymer onto one or more surfaces of a substrate by polymerising onto the one or more surfaces in a single step one or more conducting polymer precursors including one or more monomers in the presence of conductivity enhancing additives comprising one or more ionic liquids and one or more optional ionic dopants” (abstract).
RUTHER further teaches “Electropolymerisation involves electrogeneration of a radial initiator molecule whereby the polymerization occurs is usually a bulk polymerisation process that occurs in solution. Usually some polymer is deposited on the electrode though the bulk of the polymerisation process takes place in solution. The most common experimental techniques used for electropolymerisation include cyclic voltammetry (potentiodynamic ), galvanostatic and potentiostatic techniques” (paragraph 107), i.e. wherein said electropolymerization comprises a… voltage cycling… and/or is carried out in galvanostatic mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to perform the electropolymerization of MATSUMURA using the electropolymerization comprises a… voltage cycling… and/or is carried out in galvanostatic mode as taught by RUTHER, because RUTHER teaches that such processes were common and generally well known methods of electropolymerization in a bulk solution to get a conformal coating.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. JP2007019469A hereinafter MATSUMURA (translation provided) as applied to claim 1 above, and further in view of Yazdanbod et al. US PG PUB 2013/0287156 hereinafter YAZDANBOD.
As for claim 9, MATSUMURA is silent on wherein said positive and/or negative electrodes comprise nano-objects, selected preferably from the group comprising: nanopowders, elongated nano-objects, nanofibers, nanotubes, carbon nanotubes (possibly doped with heteroatoms), mats of vertically aligned carbon nanotubes, graphene, graphene derivatives.
YAZDANBOD teaches “Among their many applications, carbon aerogels have found use as electrode materials in electrochemical devices” (paragraph 34, lines 10-11).
YAZDANBOD teaches “Optimized carbon aerogel is an ideal electrode material for an EDLC because of its high electrical conductivity, high specific surface area, and controllable pore size distribution. Capacitance increases as the distance between electrode plates decreases and the surface area of the electrodes increases. Because carbon aerogels have huge surface areas per unit mass or volume as a result of tiny pores, researchers have achieved capacitances as high as 104 F / g and 77 F/cm3 • Other suitable materials for EDLC electrodes include activated carbon (also termed consolidated amorphous carbon (CAC)), activated charcoal, graphene, carbon nanotubes, and polymers such as polyacene” (paragraph 36), i.e. wherein said positive and/or negative electrodes comprise nano-objects, selected preferably from the group comprising… carbon nanotubes (possibly doped with heteroatoms)… graphene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said positive and/or negative electrodes comprise nano-objects, selected preferably from the group comprising… carbon nanotubes (possibly doped with heteroatoms)… graphene in the process of MATSUMURA because YAZDANBOD teaches that such materials were known to be useful as electrode material in electrode devices.  It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  
As for claim 11, MATSUMURA is silent on wherein said positive and negative electrodes comprise carbon nanotubes or nanofibers, preferably vertically aligned.
YAZDANBOD teaches “Among their many applications, carbon aerogels have found use as electrode materials in electrochemical devices” (paragraph 34, lines 10-11).
wherein said positive and negative electrodes comprise carbon nanotube.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said positive and negative electrodes comprise carbon nanotube in the process of MATSUMURA because YAZDANBOD teaches that such materials were known to be useful as electrode material in electrode devices.  It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. JP2007019469A hereinafter MATSUMURA (translation provided) as applied to claim 1 above, and further in view of Kawakami et al. US PGPub 2009/0162750 hereinafter KAWAKAMI.
As for claim 22, MATSUMURA is silent on wherein said separator is a sheet of polypropylene.
KAWAKAMI teaches “A method of producing a material capable of electrochemically storing and releasing a large amount of lithium ions is provided” (abstract, lines 1-3).
KAWAKAMI teaches “The separator functioning also as a holding member for the electrolyte solution as an ion conductor serves to prevent short-circuit due to direct contact between the negative electrode 401 and the positive electrode 403 in the energy storage device. The separator should have a large number of pores through which lithium ions can move and be insoluble in, and stable against, the wherein said separator is a sheet of polypropylene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said separator is a sheet of polypropylene in the process of MATSUMURA because KAWAKAMI teaches that such material is capable of forming a film of micropore structure or a non-woven fabric structure having fine pores to serve as a holding member for electrolyte solution between negative and positive electrodes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717